                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


 Ascentium Capital LLC,                           Case No. 19-cv-02831 (SRN/TNL)

               Plaintiff,

 v.                                                             ORDER

 Central Medical Clinic of St. Paul, PLLC,
 and Alfonso Morales,

               Defendants.


 Daniel J. Young, Quarles & Brady LLP, 100 South Fifth Street, Suite 1800,
 Minneapolis, MN 55402; and Eric Van Schyndle, Quarles & Brady LLP, 411 East
 Wisconsin Avenue, Suite 2350, Milwaukee, WI 53202, for Plaintiff.

 Central Medical Clinic of St. Paul, PLLC, 15 Eighth Avenue North, Hopkins, MN 55343,
 Pro Se.

 Alfonso Morales, 15 Eighth Avenue North, Hopkins, MN 55343, Pro Se.


SUSAN RICHARD NELSON, United States District Judge

       This matter is before the Court on the Petition for Attorney’s Fees, Costs, and Pre-

Judgment Interest [Doc. No. 41] filed by Plaintiff Ascentium Capital LLC. Based on a

review of the files, submissions, and proceedings herein, and for the reasons below, the

Court GRANTS the Petition.

       On March 26, 2021, the Court granted Plaintiff’s Motion for Summary Judgment

[Doc. No. 31], and awarded Plaintiff $162,520.54 in damages, post-judgment interest

accruing at a rate of $71.24 per diem, and pre-judgment interest, attorney’s fees, and costs

to be determined after subsequent briefing. Plaintiff submitted a Petition for Attorney’s


                                             1
Fees, Costs, and Pre-Judgment Interest, seeking $36,973.56 in pre-judgment interest,

$27,635.50 in attorney’s fees, and $1,145.90 in costs. Defendants have not filed an

objection to the Petition, and the deadline for filing an objection has expired. For the

reasons given in the Court’s March 26, 2021 Order [Doc. No. 38], the Court finds that

Plaintiff is entitled under its contract with Defendants to $36,973.56 in pre-judgment

interest. 1 The Court further finds that Plaintiff’s requested attorney’s fees and costs are fair

and reasonable. The Court therefore grants the Petition.

       Accordingly, based on the submissions and the entire file and proceedings herein,

IT IS HEREBY ORDERED that Plaintiff’s Petition for Attorney’s Fees, Costs, and Pre-

Judgment Interest [Doc. No. 41] is GRANTED, as follows:

           1. Plaintiff is awarded pre-judgment interest in the amount of $36,973.56;

           2. Plaintiff is awarded attorney’s fees in the amount of $27,635.50;

           3. Plaintiff is awarded costs in the amount of $1,145.90; and

           4. Defendants shall be jointly and severally liable for payment of the foregoing.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: April 30, 2021                                  s/Susan Richard Nelson
                                                       SUSAN RICHARD NELSON
                                                       United States District Judge

       1
        The pre-judgment interest award represents interest accruing at a rate of $71.24
per diem, for 519 days (interest began to accrue 30 days after Ascentium’s demand for
payment on September 24, 2019, and continued until the Court entered judgment on March
26, 2021).


                                               2
